Exhibit 10.1

 

SEVENTH AMENDMENT TO SERVICES AGREEMENT

BETWEEN

NST CONSULTING, LLC

AND

ACLARIS THERAPEUTICS, INC.

 

 

 

This Seventh Amendment to the Services Agreement (“Seventh Amendment”) made and
entered into this        day of  May 2017 (“Effective Date”), by and between NST
CONSULTING, LLC (“NST’) and ACLARIS THERAPEUTICS, INC. (“Aclaris”).

 

WHEREAS, NST provides certain management services to Aclaris pursuant to that
certain Services Agreement dated February 5, 2014 (“Services Agreement”), as
amended by the First Amendment dated December 19, 2014, the Second Amendment
dated August 11, 2015, the Third Amendment dated November 24, 2015, the Fourth
Amendment dated January 8, 2016, the Fifth Amendment dated January 8, 2016, and
the Sixth Amendment dated December 21, 2016, the services being more
specifically described therein; and

 

WHEREAS, NST and Aclaris wish to further amend the Services Agreement as
follows;

 

NOW, THEREFORE, in consideration of and the agreement of each other, NST and
Aclaris agree that the Services Agreement shall be and the same is hereby
amended as follows:

 

1.   Incorporation of Recitals.  The recitals set forth above, the Services
Agreement referred to therein and the exhibits attached hereto are hereby
incorporated herein by reference as if set forth in full in the body of this
Seventh Amendment. Capitalized terms not otherwise defined herein shall have the
meanings given to them in the Services Agreement.

 

2.   Exhibit A. Exhibit A is deleted in its entirety and replaced with the new
Exhibit A attached hereto.

 

4.   Binding Effect.  Except as expressly amended hereby, the Services Agreement
remains in full force and effect in accordance with its terms. 

 

IN WITNESS WHEREOF, NST and Aclaris have duly executed this Seventh Amendment on
the date first above written.

 

NST CONSULTING, LLC

 

ACLARIS THERAPEUTICS, INC.

 

 

 

By:

/s/ Doug Gessl

 

By:

/s/ Frank Ruffo

Name:

Doug Gessl

 

Name:

Frank Ruffo

Title:

CFO

 

Title:

CFO

 



1

--------------------------------------------------------------------------------

 



EXHIBIT A- 7th Amendment

(effective May 31, 2017)

 

·



Personnel Compensation paid by Aclaris to  NST: 

None.   

·



Administrative Support Staff:  

Effective January 1, 2017: (33.33% of M. Walker, 85% T. Rambert, 20% J. Good)

$7,375/month (includes benefits charge, excludes annual bonuses)

·



Total Overhead Charge:  

Effective January 1, 2017, the Overhead Charge will increase by 3% to
$10,360/month.

·



Monthly Amounts Due from Aclaris to NST:

 

 

 

 

 

    

Jan. – Dec. 2017

Personnel:

 

$

0.00 

Administrative Support Staff:

 

$

7,375.00 

Overhead Charge:

 

$

10,360.00 

Total Due from Aclaris to NST for Services Provided:

 

$

17,735.00 

 

·



Personnel Compensation paid by NST to Aclaris: 

(1)



Effective May 31, 2017, Lisa Shultz will no longer provide services to Ralexar
Therapeutics and NST will no longer reimburse Aclaris for such services. $0 for
Accounting Services Support.

 

2

--------------------------------------------------------------------------------